Case 2:20-cv-06208-DDP-RAO Document 28 Filed 08/04/21 Page 1 of 17 Page ID #:535




   1
     THE WAND LAW FIRM, P.C.                     SCHNEIDER WALLACE COTTRELL
   2 Aubry Wand (SBN 281207)                     KONECKY LLP
     400 Corporate Pointe, Suite 300
   3 Culver City, CA 90230                       Todd M. Schneider (SBN 158253)
     Telephone: (310) 590-4503                   Jason H. Kim (SBN 220279)
   4 Facsimile: (310) 590-4596                   2000 Powell Street, Suite 1400
     E-mail: awand@wandlawfirm.com
   5                                             Emeryville, CA 94608
                                                 Telephone: (415) 421-1700
   6                                             Facsimile: (415) 421-7105
   7                                             E-mail: tschneider@schneiderwallace.com
                                                         jkim@schneiderwallace.com
   8
     Attorneys for Plaintiffs and the Putative
   9 Class

  10 GORDON REES SCULLY MANSUKHANI, LLP
     Timothy K. Branson (SBN 187242)
  11 Joni B. Flaherty (SBN 272690)
     Patrick J. Mulkern (SBN 307272)
  12 101 W. Broadway, Suite 2000
     San Diego, CA 92101
  13 Telephone: (619) 230-7789
     Facsimile: (619) 696-7124
  14 E-mail: tbranson@grsm.com
             jflaherty@grsm.com
  15         pmulkern@grsm.com

  16   Attorneys for Defendant

  17                          UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
  18
     KIMBERLY BANKS and CAROL                   Case No.: 2:20-cv-06208 DDP (RAOx)
  19 CANTWELL,       individually, and on
     behalf of all others similarly situated,   [PROPOSED] STIPULATED
  20                                            PROTECTIVE ORDER1
                     Plaintiffs,
  21
              v.
  22
     R.C. BIGELOW, INC., a corporation;
  23 and DOES 1 through 10, inclusive,

  24           Defendants.

  25

  26

  27   ___________________________________
       1
  28
         This Proposed Stipulated Protective Order is substantially based on the model
       protective order provided under Magistrate Judge Rozella A. Oliver’s Procedures.
                            [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:20-cv-06208-DDP-RAO Document 28 Filed 08/04/21 Page 2 of 17 Page ID #:536




   1         Plaintiffs Kimberly Banks and Carol Cantwell, on behalf of themselves and all
   2   others similarly situated (“Plaintiffs”) and Defendant R.C. Bigelow, Inc. (“Defendant”)
   3   (collectively, “the Parties”), by and through their respective counsel of record, having
   4   met and conferred on issues concerning the production of confidential, proprietary, or
   5   private information in this case, hereby enter into the following Stipulation:
   6                                  I.    INTRODUCTION
   7   A.    Purposes and Limitations
   8         Discovery in this action is likely to involve production of confidential,
   9   proprietary or private information for which special protection from public disclosure
  10   and from use for any purpose other than prosecuting this litigation may be warranted.
  11   Accordingly, the parties hereby stipulate to and petition the Court to enter the following
  12   Stipulated Protective Order. The parties acknowledge that this Order does not confer
  13   blanket protections on all disclosures or responses to discovery and that the protection
  14   it affords from public disclosure and use extends only to the limited information or
  15   items that are entitled to confidential treatment under the applicable legal principles.
  16   B.    Good Cause Statement
  17         This action is likely to involve trade secrets, customer and pricing lists and other
  18   valuable research, development, commercial, financial, technical and/or proprietary
  19   information for which special protection from public disclosure and from use for any
  20   purpose other than prosecution of this action is warranted. Such confidential and
  21   proprietary materials and information consist of, among other things, confidential
  22   business or financial information, information regarding confidential business
  23   practices, or other confidential research, development, or commercial information
  24   (including information implicating privacy rights of third parties), information
  25   otherwise generally unavailable to the public, or which may be privileged or otherwise
  26   protected from disclosure under state or federal statutes, court rules, case decisions, or
  27   common law.
  28
                                              1
                           [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:20-cv-06208-DDP-RAO Document 28 Filed 08/04/21 Page 3 of 17 Page ID #:537




   1         Accordingly, to expedite the flow of information, to facilitate the prompt
   2   resolution of disputes over confidentiality of discovery materials, to adequately protect
   3   information the parties are entitled to keep confidential, to ensure that the parties are
   4   permitted reasonable necessary uses of such material in preparation for and in the
   5   conduct of trial, to address their handling at the end of the litigation, and serve the ends
   6   of justice, a protective order for such information is justified in this matter. It is the
   7   intent of the parties that information will not be designated for tactical reasons and that
   8   nothing be so designated without a good faith belief that it has been maintained in a
   9   confidential, non-public manner, and there is good cause why it should not be part of
  10   the public record of this case.
  11   C.    Acknowledgement of Procedure for Filing Under Seal
  12         The parties further acknowledge, as set forth in Section 12.3, below, that this
  13   Stipulated Protective Order does not entitle them to file confidential information under
  14   seal; Local Civil Rule 79-5 sets forth the procedures that must be followed and the
  15   standards that will be applied when a party seeks permission from the court to file
  16   material under seal.
  17         There is a strong presumption that the public has a right of access to judicial
  18   proceedings and records in civil cases. In connection with non-dispositive motions,
  19   good cause must be shown to support a filing under seal. See Kamakana v. City and
  20   County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006); Phillips v. Gen. Motors
  21   Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002); Makar-Welbon v. Sony Electrics, Inc.,
  22   187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders require good
  23   cause showing), and a specific showing of good cause or compelling reasons with
  24   proper evidentiary support and legal justification, must be made with respect to
  25   Protected Material that a party seeks to file under seal. The parties’ mere designation
  26   of Disclosure or Discovery Material as CONFIDENTIAL does not—without the
  27   submission of competent evidence by declaration, establishing that the material sought
  28
                                              2
                           [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:20-cv-06208-DDP-RAO Document 28 Filed 08/04/21 Page 4 of 17 Page ID #:538




   1   to be filed under seal qualifies as confidential, privileged, or otherwise protectable—
   2   constitute good cause.
   3         Further, if a party requests sealing related to a dispositive motion or trial, then
   4   compelling reasons, not only good cause, for the sealing must be shown, and the relief
   5   sought shall be narrowly tailored to serve the specific interest to be protected. See
   6   Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir. 2010). For each item
   7   or type of information, document, or thing sought to be filed or introduced under seal
   8   in connection with a dispositive motion or trial, the party seeking protection must
   9   articulate compelling reasons, supported by specific facts and legal justification, for the
  10   requested sealing order. Again, competent evidence supporting the application to file
  11   documents under seal must be provided by declaration.
  12         Any document that is not confidential, privileged, or otherwise protectable in its
  13   entirety will not be filed under seal if the confidential portions can be redacted. If
  14   documents can be redacted, then a redacted version for public viewing, omitting only
  15   the confidential, privileged, or otherwise protectable portions of the document shall be
  16   filed. Any application that seeks to file documents under seal in their entirety should
  17   include an explanation of why redaction is not feasible.
  18                                    II.    DEFINITIONS
  19         2.1    Action: this pending federal lawsuit.
  20         2.2    Challenging Party: a Party or Non-Party that challenges the designation
  21   of information or items under this Order.
  22         2.3    “CONFIDENTIAL” Information or Items: information (regardless of
  23   how it is generated, stored or maintained) or tangible things that qualify for protection
  24   under Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
  25   Statement.
  26         2.4    “HIGHLY       CONFIDENTIAL          –   ATTORNEY’S          EYES     ONLY”
  27   Information or Items: shall be limited to documents, testimony, and information that
  28   the Designating Party believes, in good faith, contains information the disclosure of
                                              3
                           [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:20-cv-06208-DDP-RAO Document 28 Filed 08/04/21 Page 5 of 17 Page ID #:539




   1   which is likely to cause substantial harm to the competitive position of the Designating
   2   Party, contain information subject to the right of privacy of any person, or contain
   3   information alleged to be a trade secret. None of the restrictions set forth in this
   4   Stipulated Protective Order shall apply to any documents or other information that are
   5   or become public knowledge by means not in violation of the provisions of this
   6   Stipulated Protective Order or any law.
   7         2.4    Counsel: Outside Counsel of Record and House Counsel (as well as their
   8   support staff).
   9         2.5    Designating Party: a Party or Non-Party that designates information or
  10   items that it produces in disclosures or in responses to discovery pursuant to this Order.
  11         2.6    Disclosure or Discovery Material: all items or information, regardless of
  12   the medium or manner in which it is generated, stored, or maintained (including, among
  13   other things, testimony, transcripts, and tangible things) that are produced or generated
  14   in disclosures or responses to discovery in this matter.
  15         2.7    Expert: a person with specialized knowledge or experience in a matter
  16   pertinent to the litigation who has been retained by a Party or its counsel to serve as an
  17   expert witness or as a consultant in this Action.
  18         2.8    House Counsel: attorneys who are employees of a party to this Action.
  19   House Counsel does not include Outside Counsel of Record or any other outside
  20   counsel.
  21         2.9    Non-Party: any natural person, partnership, corporation, association or
  22   other legal entity not named as a Party to this action.
  23         2.10 Outside Counsel of Record: attorneys who are not employees of a party
  24   to this Action but are retained to represent or advise a party to this Action and have
  25   appeared in this Action on behalf of that party or are affiliated with a law firm that has
  26   appeared on behalf of that party, and includes support staff.
  27         2.11 Party: any party to this Action, including all of its officers, directors,
  28   employees, consultants, retained experts, and Outside Counsel of Record (and their
                                              4
                           [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:20-cv-06208-DDP-RAO Document 28 Filed 08/04/21 Page 6 of 17 Page ID #:540




   1   support staffs).
   2         2.12 Producing Party:       a Party or Non-Party that produces Disclosure or
   3   Discovery Material in this Action.
   4         2.13 Professional Vendors: persons or entities that provide litigation support
   5   services (e.g., photocopying, videotaping, translating, preparing exhibits or
   6   demonstrations, and organizing, storing, or retrieving data in any form or medium) and
   7   their employees and subcontractors.
   8         2.14 Protected Material:        any Disclosure or Discovery Material that is
   9   designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEY’S
  10   EYES ONLY.”
  11         2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
  12   from a Producing Party.
  13                                        III.    SCOPE
  14         The protections conferred by this Stipulation and Order cover not only Protected
  15   Material (as defined above), but also (1) any information copied or extracted from
  16   Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
  17   Material; and (3) any testimony, conversations, or presentations by Parties or their
  18   Counsel that might reveal Protected Material.
  19         Any use of Protected Material at trial shall be governed by the orders of the trial
  20   judge. This Order does not govern the use of Protected Material at trial.
  21                                     IV.       DURATION
  22         Once a case proceeds to trial, information that was designated or maintained
  23   pursuant to this protective order used or introduced as an exhibit at trial becomes public
  24   and will be presumptively available to all members of the public, including the press,
  25   unless compelling reasons supported by specific factual findings to proceed otherwise
  26   are made to the trial judge in advance of the trial. See Kamakana, 447 F.3d at 1180-81
  27   (distinguishing “good cause” showing for sealing documents produced in discovery
  28   from “compelling reasons” standard when merits-related documents are part of court
                                              5
                           [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:20-cv-06208-DDP-RAO Document 28 Filed 08/04/21 Page 7 of 17 Page ID #:541




   1   record). Accordingly, the terms of this protective order do not extend beyond the
   2   commencement of the trial.
   3                     V.     DESIGNATING PROTECTED MATERIAL
   4         5.1       Exercise of Restraint and Care in Designating Material for Protection.
   5   Each Party or Non-Party that designates information or items for protection under this
   6   Order must take care to limit any such designation to specific material that qualifies
   7   under the appropriate standards. The Designating Party must designate for protection
   8   only those parts of material, documents, items or oral or written communications that
   9   qualify so that other portions of the material, documents, items or communications for
  10   which protection is not warranted are not swept unjustifiably within the ambit of this
  11   Order.
  12         Mass, indiscriminate or routinized designations are prohibited. Designations
  13   that are shown to be clearly unjustified or that have been made for an improper purpose
  14   (e.g., to unnecessarily encumber the case development process or to impose
  15   unnecessary expenses and burdens on other parties) may expose the Designating Party
  16   to sanctions.
  17         If it comes to a Designating Party’s attention that information or items that it
  18   designated for protection do not qualify for protection, that Designating Party must
  19   promptly notify all other Parties that it is withdrawing the inapplicable designation.
  20         5.2       Manner and Timing of Designations. Except as otherwise provided in this
  21   Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated
  22   or ordered, Disclosure or Discovery Material that qualifies for protection under this
  23   Order must be clearly so designated before the material is disclosed or produced.
  24         Designation in conformity with this Order requires:
  25         (a) for information in documentary form (e.g., paper or electronic documents,
  26   but excluding transcripts of depositions or other pretrial or trial proceedings), that the
  27   Producing Party affix at a minimum, the legend “CONFIDENTIAL” or “HIGHLY
  28   CONFIDENTIAL – ATTORNEY’S EYES ONLY” (hereinafter “legend”), to each
                                                 6
                              [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:20-cv-06208-DDP-RAO Document 28 Filed 08/04/21 Page 8 of 17 Page ID #:542




   1   page that contains protected material. If only a portion of the material on a page
   2   qualifies for protection, the Producing Party also must clearly identify the protected
   3   portion(s) (e.g., by making appropriate markings in the margins).
   4         A Party or Non-Party that makes original documents available for inspection
   5   need not designate them for protection until after the inspecting Party has indicated
   6   which documents it would like copied and produced. During the inspection and before
   7   the designation, all of the material made available for inspection shall be deemed
   8   “HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY.” After the inspecting
   9   Party has identified the documents it wants copied and produced, the Producing Party
  10   must determine which documents, or portions thereof, qualify for protection under this
  11   Order. Then, before producing the specified documents, the Producing Party must affix
  12   the “legend” to each page that contains Protected Material. If only a portion of the
  13   material on a page qualifies for protection, the Producing Party also must clearly
  14   identify the protected portion(s) (e.g., by making appropriate markings in the margins).
  15         (b) for testimony given in depositions that the Designating Party identifies the
  16   Disclosure or Discovery Material on the record, before the close of the deposition all
  17   protected testimony.
  18         (c) for information produced in some form other than documentary and for any
  19   other tangible items, that the Producing Party affix in a prominent place on the exterior
  20   of the container or containers in which the information is stored the “legend.” If only
  21   a portion or portions of the information warrants protection, the Producing Party, to the
  22   extent practicable, shall identify the protected portion(s).
  23         5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
  24   failure to designate qualified information or items does not, standing alone, waive the
  25   Designating Party’s right to secure protection under this Order for such material. Upon
  26   timely correction of a designation, the Receiving Party must make reasonable efforts
  27   to assure that the material is treated in accordance with the provisions of this Order.
  28
                                              7
                           [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:20-cv-06208-DDP-RAO Document 28 Filed 08/04/21 Page 9 of 17 Page ID #:543




   1              VI.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
   2         6.1        Timing of Challenges.      Any Party or Non-Party may challenge a
   3   designation of confidentiality at any time that is consistent with the Court’s Scheduling
   4   Order.
   5         6.2        Meet and Confer.     The Challenging Party shall initiate the dispute
   6   resolution process under Local Rule 37.1 et seq.
   7         6.3        The burden of persuasion in any such challenge proceeding shall be on the
   8   Designating Party. Frivolous challenges, and those made for an improper purpose (e.g.,
   9   to harass or impose unnecessary expenses and burdens on other parties) may expose
  10   the Challenging Party to sanctions. Unless the Designating Party has waived or
  11   withdrawn the confidentiality designation, all parties shall continue to afford the
  12   material in question the level of protection to which it is entitled under the Producing
  13   Party’s designation until the Court rules on the challenge.
  14               VII. ACCESS TO AND USE OF PROTECTED MATERIAL
  15         7.1        Basic Principles. A Receiving Party may use Protected Material that is
  16   disclosed or produced by another Party or by a Non-Party in connection with this
  17   Action only for prosecuting, defending or attempting to settle this Action. Such
  18   Protected Material may be disclosed only to the categories of persons and under the
  19   conditions described in this Order. When the Action has been terminated, a Receiving
  20   Party must comply with the provisions of Section 13 below (FINAL DISPOSITION).
  21         Protected Material must be stored and maintained by a Receiving Party at a
  22   location and in a secure manner that ensures that access is limited to the persons
  23   authorized under this Order.
  24         7.2        Disclosure of “CONFIDENTIAL” Information or Items.                Unless
  25   otherwise ordered by the court or permitted in writing by the Designating Party, a
  26   Receiving Party may disclose any information or item designated “CONFIDENTIAL”
  27   only to:
  28         (a) the Receiving Party’s Outside Counsel of Record in this Action and their
                                                 8
                              [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:20-cv-06208-DDP-RAO Document 28 Filed 08/04/21 Page 10 of 17 Page ID #:544




    1   staff, as well as employees of said Outside Counsel of Record to whom it is reasonably
    2   necessary to disclose the information for this Action;
    3         (b) the officers, directors, and employees (including House Counsel) of the
    4   Receiving Party to whom disclosure is reasonably necessary for this Action;
    5         (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure
    6   is reasonably necessary for this Action and who have signed the “Acknowledgment and
    7   Agreement to Be Bound” (Exhibit A);
    8         (d) the court and its personnel;
    9         (e) court reporters and their staff;
   10         (f) professional jury or trial consultants, mock jurors, and Professional Vendors
   11   to whom disclosure is reasonably necessary for this Action and who have signed the
   12   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   13         (g) the author or recipient of a document containing the information or a
   14   custodian or other person who otherwise possessed or knew the information;
   15         (h) during their depositions, witnesses, and attorneys for witnesses, in the Action
   16   to whom disclosure is reasonably necessary provided: (1) the deposing party requests
   17   that the witness sign the form attached as Exhibit A hereto; and (2) they will not be
   18   permitted to keep any confidential information unless they sign the “Acknowledgment
   19   and Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the Designating
   20   Party or ordered by the court. Pages of transcribed deposition testimony or exhibits to
   21   depositions that reveal Protected Material may be separately bound by the court
   22   reporter and may not be disclosed to anyone except as permitted under this Stipulated
   23   Protective Order; and
   24         (i) any mediator or settlement officer, and their supporting personnel, mutually
   25   agreed upon by any of the parties engaged in settlement discussions.
   26         7.3    Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEY’S EYES
   27   ONLY” Information or Items. Unless otherwise ordered by the court or permitted in
   28   writing by the Designating Party, a Receiving Party may disclose Protected Material
                                              9
                           [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:20-cv-06208-DDP-RAO Document 28 Filed 08/04/21 Page 11 of 17 Page ID #:545




    1   designated “HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY” only to the
    2   following persons:
    3         (a)    the Receiving Party’s Outside Counsel in this Action and their staff;
    4         (b)    Experts (as defined in this Order) of the Receiving Party to whom
    5   disclosure is reasonably necessary for this Action and who have signed the
    6   “Acknowledgement and Agreement to Be Bound” (Exhibit A);
    7         (c)    the Court and its personnel;
    8         (d)    court reporters and videographers and their staff;
    9         (e)    professional jury or trial consultants, mock jurors, and Professional
   10   Vendors to whom disclosure is reasonably necessary for this Action and who have
   11   signed the “Acknowledgement and Agreement to Be Bound” (Exhibit A);
   12         (f)    the author or recipient of a document containing the information or a
   13   custodian or other person who otherwise possessed or knew the information;
   14         (g)    the corporate designee designated on the topic of the material contained in
   15   the “HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY” information; and
   16         (h)    any mediator or settlement officer, and their supporting personnel,
   17   mutually agreed upon by any of the parties engaged in settlement discussions.
   18          VIII. PROTECTED MATERIAL SUBPOENAED OR ORDERED
   19                         PRODUCED IN OTHER LIGITATION
   20         If a Party is served with a subpoena or a court order issued in other litigation that
   21   compels disclosure of any information or items designated in this Action as Protected
   22   Material, that Party must:
   23         (a) promptly notify in writing the Designating Party. Such notification shall
   24   include a copy of the subpoena or court order;
   25         (b) promptly notify in writing the party who caused the subpoena or order to
   26   issue in the other litigation that some or all of the material covered by the subpoena or
   27

   28
                                                10
                             [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:20-cv-06208-DDP-RAO Document 28 Filed 08/04/21 Page 12 of 17 Page ID #:546




    1   order is subject to this Protective Order. Such notification shall include a copy of this
    2   Stipulated Protective Order; and
    3         (c) cooperate with respect to all reasonable procedures sought to be pursued by
    4   the Designating Party whose Protected Material may be affected.
    5         If the Designating Party timely seeks a protective order, the Party served with
    6   the subpoena or court order shall not produce the Protected Material before a
    7   determination by the court from which the subpoena or order issued, unless the Party
    8   has obtained the Designating Party’s permission. The Designating Party shall bear the
    9   burden and expense of seeking protection in that court of its confidential material and
   10   nothing in these provisions should be construed as authorizing or encouraging a
   11   Receiving Party in this Action to disobey a lawful directive from another court.
   12         IX.    NON PARTY’S PROTECTED MATERIAL SOUGHT TO BE
   13                           PRODUCED IN THIS LITIGATION
   14         (a) The terms of this Order are applicable to information produced by a Non-
   15   Party in this Action and designated as “CONFIDENTIAL” or “HIGHLY
   16   CONFIDENTIAL – ATTORNEY’S EYES ONLY.” Such information produced by
   17   Non-Parties in connection with this litigation is protected by the remedies and relief
   18   provided by this Order. Nothing in these provisions should be construed as prohibiting
   19   a Non-Party from seeking additional protections.
   20         (b) In the event that a Party is required, by a valid discovery request, to produce
   21   a Non-Party’s confidential information in its possession, and the Party is subject to an
   22   agreement with the Non-Party not to produce the Non-Party’s confidential information,
   23   then the Party shall:
   24                (1) promptly notify in writing the Requesting Party and the Non-Party
   25   that some or all of the information requested is subject to a confidentiality agreement
   26   with a Non-Party;
   27                (2)    promptly provide the Non-Party with a copy of the Stipulated
   28   Protective Order in this Action, the relevant discovery request(s), and a reasonably
                                               11
                            [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:20-cv-06208-DDP-RAO Document 28 Filed 08/04/21 Page 13 of 17 Page ID #:547




    1   specific description of the information requested; and
    2                  (3) make the information requested available for inspection by the Non-
    3   Party, if requested.
    4            (c) If the Non-Party fails to seek a protective order from this court within 14
    5   days of receiving the notice and accompanying information, the Receiving Party may
    6   produce the Non-Party’s confidential information responsive to the discovery request.
    7   If the Non-Party timely seeks a protective order, the Receiving Party shall not produce
    8   any information in its possession or control that is subject to the confidentiality
    9   agreement with the Non-Party before a determination by the court. Absent a court
   10   order to the contrary, the Non-Party shall bear the burden and expense of seeking
   11   protection in this court of its Protected Material.
   12       X.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
   13            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
   14   Protected Material to any person or in any circumstance not authorized under this
   15   Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
   16   the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
   17   all unauthorized copies of the Protected Material, (c) inform the person or persons to
   18   whom unauthorized disclosures were made of all the terms of this Order, and (d)
   19   request such person or persons to execute the “Acknowledgment and Agreement to Be
   20   Bound” that is attached hereto as Exhibit A.
   21    XI.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
   22                                 PROTECTED MATERIAL
   23            When a Producing Party gives notice to Receiving Parties that certain
   24   inadvertently produced material is subject to a claim of privilege or other protection,
   25   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
   26   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
   27   may be established in an e-discovery order that provides for production without prior
   28   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
                                                  12
                               [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:20-cv-06208-DDP-RAO Document 28 Filed 08/04/21 Page 14 of 17 Page ID #:548




    1   parties reach an agreement on the effect of disclosure of a communication or
    2   information covered by the attorney-client privilege or work product protection, the
    3   parties may incorporate their agreement in the stipulated protective order submitted to
    4   the court.
    5                                 XII. MISCELLANEOUS
    6         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
    7   person to seek its modification by the Court in the future.
    8         12.2 Right to Assert Other Objections. By stipulating to the entry of this
    9   Protective Order, no Party waives any right it otherwise would have to object to
   10   disclosing or producing any information or item on any ground not addressed in this
   11   Stipulated Protective Order. Similarly, no Party waives any right to object on any
   12   ground to use in evidence of any of the material covered by this Protective Order.
   13         12.3 Filing Protected Material. A Party that seeks to file under seal any
   14   Protected Material must comply with Local Civil Rule 79-5. Protected Material may
   15   only be filed under seal pursuant to a court order authorizing the sealing of the specific
   16   Protected Material at issue. If a Party’s request to file Protected Material under seal is
   17   denied by the court, then the Receiving Party may file the information in the public
   18   record unless otherwise instructed by the court.
   19                               XIII. FINAL DISPOSITION
   20         After the final disposition of this Action, as defined in paragraph 4, within 60
   21   days of a written request by the Designating Party, each Receiving Party must return
   22   all Protected Material to the Producing Party or destroy such material. As used in this
   23   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
   24   summaries, and any other format reproducing or capturing any of the Protected
   25   Material. Whether the Protected Material is returned or destroyed, the Receiving Party
   26   must submit a written certification to the Producing Party (and, if not the same person
   27   or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
   28   category, where appropriate) all the Protected Material that was returned or destroyed
                                               13
                            [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:20-cv-06208-DDP-RAO Document 28 Filed 08/04/21 Page 15 of 17 Page ID #:549




    1   and (2) affirms that the Receiving Party has not retained any copies, abstracts,
    2   compilations, summaries or any other format reproducing or capturing any of the
    3   Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
    4   archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
    5   legal memoranda, correspondence, deposition and trial exhibits, expert reports,
    6   attorney work product, and consultant and expert work product, even if such materials
    7   contain Protected Material.     Any such archival copies that contain or constitute
    8   Protected Material remain subject to this Protective Order as set forth in Section 4
    9   (DURATION).
   10   //

   11   //

   12   //

   13   //

   14   //

   15   //

   16   //

   17   //

   18   //

   19   //

   20   //

   21   //

   22   //

   23   //

   24   //

   25   //

   26   //

   27   //

   28   //
                                               14
                            [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:20-cv-06208-DDP-RAO Document 28 Filed 08/04/21 Page 16 of 17 Page ID #:550
Case 2:20-cv-06208-DDP-RAO Document 28 Filed 08/04/21 Page 17 of 17 Page ID #:551




    1
                                  EXHIBIT A
                   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
    2
              I,   _____________________________           [print   or   type   full    name],   of
    3
        _________________ [print or type full address], declare under penalty of perjury that
    4
        I have read in its entirety and understand the Stipulated Protective Order that was issued
    5
        by the United States District Court for the Central District of California on            in
    6
        the case of Banks v. R.C. Bigelow, Inc., Case No. 2:20-cv-06208 DDP (RAOx) (C.D.
    7
        Cal.). I agree to comply with and to be bound by all the terms of this Stipulated
    8
        Protective Order and I understand and acknowledge that failure to so comply could
    9
        expose me to sanctions and punishment in the nature of contempt. I solemnly promise
   10
        that I will not disclose in any manner any information or item that is subject to this
   11
        Stipulated Protective Order to any person or entity except in strict compliance with the
   12
        provisions of this Order.
   13
              I further agree to submit to the jurisdiction of the United States District Court for
   14
        the Central District of California for enforcing the terms of this Stipulated Protective
   15
        Order, even if such enforcement proceedings occur after termination of this action. I
   16
        hereby appoint __________________________ [print or type full name] of
   17
        _______________________________________ [print or type full address and
   18
        telephone number] as my California agent for service of process in connection with this
   19
        action or any proceedings related to enforcement of this Stipulated Protective Order.
   20

   21
              Date:
   22
              City and State Where Sworn and Signed:
   23
              Printed Name:
   24
              Signature:
   25

   26

   27

   28
                                               1
                            [PROPOSED] STIPULATED PROTECTIVE ORDER
